DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 & 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al. (US 2013/0148267) in view of Ford (US 3,354,359).
In regards to claim 1, 
Takahara ‘267 discloses an energy storage device comprising: 
an electrode element (11 – fig. 9; [0031]) including an anode plate, a separator, and a cathode plate ([0031]); 
5a housing (12 – fig. 9; [0031]) configured to accommodate the electrode element (seen in fig. 9); 
a terminal plate (43 – fig. 9; [0063]) configured to cover an opened top surface of the housing (seen in fig. 9); and 
electrode terminals protruding to an outside of the terminal plate and including an anode terminal (portion of 14 extending outside of 43 – fig. 9; [0034]), a cathode terminal (portion of 15 extending outside of 43 – fig. 9; [0034]), and two terminal pins (portion of 14 & 15 extending through 43 – fig. 9; [0034]), 
wherein the terminal plate comprises a metal member (16 – fig. 9; [0037]) and a sealing member (17 – fig. 9; [0035]) that 10surrounds a top surface and a bottom surface of the metal member, and an outermost side surface between the top surface and the bottom surface (seen in fig. 9).  Takahara ‘267 fails to disclose wherein a side surface of the sealing member is formed in a curved shape protruding in a horizontal direction parallel to a bottom surface of the housing, and wherein the sealing member has a first diameter L1 of a top surface or a bottom surface and a second diameter L2 of a middle surface between the top surface and the bottom surface, the second diameter L2 being larger than the first diameter L1.

Ford ‘359 discloses an energy storage device comprising: 
an electrode element (18 – fig. 1; C3:L34-43) including an anode plate (20 – fig. 1; C3:L34-43), a separator (21 – fig. 1; C3:L34-43), and a cathode plate (22 – fig. 1; C3:L34-43); 
5a housing (12 – fig. 1; C3:L34-43) configured to accommodate the electrode element (seen in fig. 1); 
a terminal plate (30 – fig. 1; C3:L61) configured to cover an opened top surface of the housing (seen in fig. 1); and 
wherein the terminal plate comprises a metal member (34 – fig. 1 & 4; C3:L61-64) and a sealing member (50 – fig. 1 & 4; C3:L75 to C4:L6) that surrounds a top surface and a bottom surface of the metal member, and an outermost side surface between the top surface and the bottom surface (seen in fig. 1 & 4),
wherein a side surface of the sealing member is formed in a curved shape protruding in a horizontal direction parallel to a bottom surface of the housing (seen in fig. 4), and 
wherein the sealing member has a first diameter L1 of a top surface or a bottom surface and a second diameter L2 of a middle surface between the top surface and the bottom surface, the second diameter L2 being larger than the first diameter L1 (seen in fig. 4).

It would have been obvious to one  of ordinary skill in the art prior to the effective filing date of the claimed invention to form the side surface of the sealing member of Takahara ‘267 to have a curved shape as taught by Ford ‘359 to allow for a large contact area between the sealing member and case forming a very tight seal which prevents electrolyte loss even at relatively high temperature.  Furthermore, a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 
In regards to claim 2, 
Takahara ‘267 further discloses wherein the sealing member is made of an electrically insulative rubber material ([0037]).  

In regards to claim 3, 
Takahara ‘267 further discloses wherein the sealing member 20comprises an inner upper horizontal portion, an inner lower horizontal portion, and an inner vertical portion disposed between the terminal pin and the metal member (seen in fig. 9).  

In regards to claim 4, 
Takahara ‘267 further discloses wherein the sealing member comprises an outer upper horizontal portion, an outer lower horizontal portion, and an outer vertical portion disposed between the housing and the metal member (seen in fig. 9)

In regards to claim 6, 
Takahara ‘267 further discloses wherein the metal member has a diameter d1 larger than a diameter d2 of a beading portion formed on an upper portion of 10the housing (seen in fig. 1 – wherein d1 is taken at the bottom of 16 and d2 is taken at center of 18).   

In regards to claim 7, 
Takahara ‘267 further discloses wherein the metal member has a plurality of through holes (19 – fig. 8; [0035]) formed in a region thereof so as to accommodate the sealing member.  

In regards to claim 8, 
Takahara ‘267 further discloses wherein the plurality of through holes is filled with the sealing member ([0035]).  

Claim(s) 1 & 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 6,064,563) in view of Ford ‘359.
In regards to claim 1, 
Yamada ‘563 discloses an energy storage device comprising: 
an electrode element (31 – fig. 1; C3:L59-61) including an anode plate, a separator, and a cathode plate (C3:L59-61); 
5a housing (32 – fig. 1; C3:L65-66) configured to accommodate the electrode element (seen in fig. 1); 
a terminal plate (33 & 40) configured to cover an opened top surface of the housing (seen in fig. 1); and 
electrode terminals protruding to an outside of the terminal plate and including an anode terminal (35 – fig. 1; C4:L2), a cathode terminal (35 – fig. 1; C4:L2), and two terminal pins (39 – fig. 1; C4:L15), 
wherein the terminal plate comprises a metal member (33 – fig. 1; C3:L65) and a sealing member (40 – fig. 1; C4:L17) that 10surrounds a bottom surface of the metal member (seen in fig. 1), and 
the sealing member comprises an outer upper horizontal portion, an outer lower horizontal portion, and an outer vertical portion disposed between the housing and the metal member (seen in fig. 9).  Yamada ‘563 fails to explicitly disclose wherein the sealing member 10surrounds a top surface of the metal member, and an outermost side surface between the top surface and the bottom surface; wherein a side surface of the sealing member is formed in a curved shape protruding in a horizontal direction parallel to a bottom surface of the housing, and wherein the sealing member has a first diameter L1 of a top surface or a bottom surface and a second diameter L2 of a middle surface between the top surface and the bottom surface, the second diameter L2 being larger than the first diameter L1.

Ford ‘359 discloses an energy storage device comprising: 
an electrode element (18 – fig. 1; C3:L34-43) including an anode plate (20 – fig. 1; C3:L34-43), a separator (21 – fig. 1; C3:L34-43), and a cathode plate (22 – fig. 1; C3:L34-43); 
5a housing (12 – fig. 1; C3:L34-43) configured to accommodate the electrode element (seen in fig. 1); 
a terminal plate (30 – fig. 1; C3:L61) configured to cover an opened top surface of the housing (seen in fig. 1); and 
wherein the terminal plate comprises a metal member (34 – fig. 1 & 4; C3:L61-64) and a sealing member (50 – fig. 1 & 4; C3:L75 to C4:L6) that surrounds a top surface and a bottom surface of the metal member, and an outermost side surface between the top surface and the bottom surface (seen in fig. 1 & 4),
wherein a side surface of the sealing member is formed in a curved shape protruding in a horizontal direction parallel to a bottom surface of the housing (seen in fig. 4), and 
wherein the sealing member has a first diameter L1 of a top surface or a bottom surface and a second diameter L2 of a middle surface between the top surface and the bottom surface, the second diameter L2 being larger than the first diameter L1 (seen in fig. 4).

It would have been obvious to one  of ordinary skill in the art prior to the effective filing date of the claimed invention to form the sealing member of Yamada ‘563 to encircle the metal member (including the outer peripheral surface, top and bottom of the metal member) wherein the side surface is curved as taught by Ford ‘359 to allow for a large contact area between the elastically resilient sealing member and case forming a very tight seal which prevents electrolyte loss even at relatively high temperature.  

In regards to claim 9, 
Yamada ‘563 further discloses wherein the metal member comprises 20a first rigid structure (peripheral portion of 33 shown ben upwards – fig. 1) formed by bending upward or downward in an edge region of the metal member (fig. 1).  

In regards to claim 10, 
Yamada ‘563 further discloses wherein the metal member further 28comprises a second rigid structure (seen at center of 33 between 39 – fig. 1) comprising a first protrusion formed on the top surface of the metal member and a first depression formed on the bottom surface of the metal member at a position corresponding to a position of the first protrusion (fig. 1).  

5 In regards to claim 11, 
Yamada ‘563 further discloses wherein the metal member further comprises a second rigid structure (seen around elements 39 wherein 33 has portions extending downwards – fig. 1) disposed along edges of first and second terminal pin holes into which the anode and cathode terminals are inserted, respectively (fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,455,124 – fig. 3A		US 5,245,513 – fig. 2
US 6,884,541 – fig. 1	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848